Case 1:18-cv-00211-TSE-JFA Document 78-17 Filed 03/22/19 Page 1 of 1 PageID# 695




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA


 SIMRET SEMERE TEKLE,                                 Case No.: 1:18-cv-211
               Plaintiff,
        v.

 NOUF BINT NAYEF ABDUL-AZIZ AL
 SAUD MOHAMMAD BIN ABDULLAH AL
 SAUD
               Defendants.


 I, MARTINA E. VANDENBERG, DECLARE:

        1.     I am an attorney at the Human Trafficking Legal Center and counsel to Plaintiff

 Simret Semere Tekle in the above-captioned matter.

        2.     Appended hereto as Exhibit A is a true and accurate copy of the Nov. 14, 2017

 Letter from Anteron P. Herbert to Martina Vandenberg.

        3.     On March 12, 2019, I—along with my co-counsel Richard Levy, Agnieszka

 Fryszman, and Sarah Bessell—met and conferred with Defendants’ counsel John Brownlee,

 Stuart Nash, and David Haller over the telephone. During that call, I requested that Defendants

 provide authorization for release of the employment contract through Ms. Tekle’s FOIA request.

 Counsel for Defendants replied that they would respond by March 15, 2019.

 I declare, under penalty of perjury under the laws of the United States and Virginia that the
 foregoing is true and correct, and that I executed this Declaration on March 22, 2019 in
 Washington, DC.

                                                      /s/Martina Vandenberg
                                                      Martina Elizabeth Vandenberg
                                                      THE HUMAN TRAFFICKING LEGAL CENTER
                                                      1030 15th Street NW, Suite 104
                                                      Washington, DC 20005
                                                      mvandenberg@htlegalcenter.org
